Exhibit 99.1 To the Holders of: CORPORATE BACKED CALLABLE TRUST CERTIFICATES, J.C. PENNEY DEBENTURE-BACKED SERIES 2007-1 *CUSIP: 21988T207 – 7.00% Class A-1 Certificates *CUSIP: 21988TAA6 – 0.625% Class A-2 Certificates U.S. Bank Trust National Association, as Trustee for the Corporate Backed Callable Trust Certificates, J.C. Penney Debenture-Backed Series 2007-1, hereby gives notice with respect to the Scheduled Distribution Date of March 1, 2008 (the “Distribution Date”) as follows: Record Date:February 29, 2008 Collection Period:September 1, 2007 to March 1, 2008, 180 Days Distribution Date:March 3, 2008 Underlying Security:J.C. Penney Corporation, Inc. 7 5/8% Debentures due 3/1/2097 CUSIP of Underlying Security*:708160BL9 Certificate Account Holdings as of beginning of Collection Period Cash Balance: $0.00 Number of Underlying Securities Held: One Principal Amount of Underlying Security: $55,000,000.00 Cash Flows received during Collection Period Scheduled Income received on Underlying Securities on Distribution Date: $2,096,875.00 Principal Received on Underlying Securities: $0.00 LESS: Payment to Depositor of remaining Purchase Price of Underlying Security: $0.00 Class A-1 Allocation paid to Certificateholders: $1,925,000.00 Per $25 Class A-1 Certificate: $0.875 Class A-2 Allocation paid to Certificateholders: $171,875.00 Per $1,000 Notional Amount of Class A-2 Certificates: $3.125 Fee paid to Trustee: $0.00 Certificate Account Holdings at close of business on Distribution Date Cash Balance: $0.00 Number of Underlying Securities Held: One Principal Amount of Underlying Securities: $55,000,000.00 Issued by Trust and outstanding as of beginning of Collection Period 2,200,000 Class A-1 Certificates representing Principal Balance: $55,000,000.00 Notional Amount of Class A-2 Certificates: $55,000,000.00 Number of Call Warrants: 55,000 Issued by Trust and outstanding at close of business on Distribution Date 2,200,000 Class A-1 Certificates representing Principal Balance: $55,000,000.00 Notional Amount of Class A-2 Certificates: $55,000,000.00 Number of Call Warrants: 55,000 U.S. Bank National Association, as Trustee *The Trustee shall not be held responsible for the selection or use of the CUSIP number nor is any representation made as to its correctness.It is included solely for the convenience of the Holders.
